                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

IESHA HASAN, INDIVIDUALLY, AND ON                                  CIVIL ACTION
BEHALF OF HER MINOR SON, J.A.

VERSUS                                                             NO. 18-7779

MCCORMACK BARON MANAGEMENT, INC.                                   SECTION “E” (2)

                         ORDER AND REASONS ON MOTION

       This is a personal injury lawsuit originally instituted in state court by plaintiff, Iesha

Hasan, in her individual capacity and on behalf of her minor son, J.A., against defendant,

McCormack Baron Management, Inc. It was subsequently removed to this court on grounds

of diversity of citizenship jurisdiction. Plaintiff alleges that while she was a tenant at

Harmony Oak Apartments, a residential apartment building allegedly "owned, supervised

and/or controlled" by defendant, the plumbing system located on the roof was defective,

which led to water leaks "onto the roof of the rooms of [plaintiff's] apartment . . . as well [as]

leaky and dysfunctional air conditioning units and appliances." Record Doc. No. 1-2 at ¶¶

III - IV. Plaintiff avers that "[t]he damp conditions caused mold to appear in [her] apartment

. . . and damage to [her] personal property." Id. at ¶ IV. Plaintiff seeks compensatory

damages for physical and mental injuries allegedly sustained by herself and her son. Record

Doc. No. 1-2 at p. 9, ¶ XVIII.

       Defendant's Motion to Compel Plaintiffs' Rule 35 Independent Medical Examinations,

Record Doc. No. 34, is currently pending before me. Plaintiff filed a timely opposition

memorandum. Record Doc. No. 35. Defendant was permitted to file a reply. Record Doc.
Nos. 40, 43, 44. Having considered the written submissions of counsel, the record and the

applicable law, IT IS ORDERED that the motion is GRANTED for the following reasons.

       This motion is governed by Fed. R. Civ. P. 35(a), which provides in pertinent part:

       The court where the action is pending may order a party whose mental or
       physical condition . . . is in controversy to submit to a physical or mental
       examination by a suitably licensed or certified examiner. . . . The order may
       be made only on motion for good cause . . . and must specify the time, place,
       manner, conditions and scope of the examination, as well as the person or
       persons who will perform it.

(emphasis added.) An order for a physical or mental examination of a party is not granted as

of right. When, as here, a motion for a Rule 35 examination is contested, the matter is firmly

left to the discretion of the trial court. Spencer v. Hercules Offshore, Inc., 2014 WL 1681736,

at *2 (E.D. La. Apr. 28, 2014) (Vance, J.) (citing Hardy v. Riser, 309 F.Supp. 1234, 1241

(N.D. Miss. 1970) (citing Teche Lines v. Boyette, 111 F.2d 579, 581 (5th Cir. 1940))).

        All essential requirements of Rule 35(a) are satisfied in this instance. The record

establishes that this is a personal injury case in which the nature, scope and circumstances

of plaintiffs' physical and mental conditions allegedly resulting from exposure to mold are

disputed and in controversy. Record Doc. Nos. 1-2 at p. 5, ¶¶ V-VI; 1-2 at p. 9; 34-1. While

plaintiff argues that a Rule 35 examination is not warranted because neither she nor her son

are "currently receiving medical treatment for the subject physical condition[s]," Record Doc.

No. 35 at p. 2, the United States Supreme Court has held that a plaintiff "who asserts mental

or physical injury . . . places that mental or physical injury clearly in controversy and


                                              2
provides the defendant with good cause for an examination to determine the existence and

extent of such asserted injury." Schlagenhauf v. Holder, 379 U.S. 104, 119 (U.S. 1964).

Plaintiff expressly alleges mental and physical injuries in her complaint arising from

exposure to mold. These alleged injuries and the conditions that constitute them are clearly

in controversy.

       Defendant's proposed examiner and the place, manner, conditions and scope of the

proposed examinations are all properly specified. The proposed examiner is Dr. Harold

James Wedner, a physician who specializes in allergy and immunology. Record Doc. No. 34-

5 at p. 2. Allergy and immunological problems are precisely the kinds of conditions

frequently linked to mold exposure. The qualifications of the proposed examiner are

established in the attachments to the motion papers, and he is suitably licensed or certified.

Defendant states that the proposed examinations will last for about three hours, a reasonable

amount of time, and will take place on June 24, 2019 at 9:00 a.m. at 3645 Houma Boulevard,

Metairie, LA 70006. Plaintiff's argument in her opposition that the scope of the requested

examination is burdensome and overly broad, Record Doc. No. 35 at pp. 3-4, is without

merit. The scope of examination is appropriately limited to "[taking] a standard history and

background (present illness, past medical history, family history, social history, review of

symptoms . . . a routine physical examination (skin, head, ears, eyes, nose, throat, bones,




                                              3
joints, neck, chest, lungs, abdomen and extremities . . . [and a] routine pulmonary spirometry1

will be performed with a hand held spirometer."2 Record Doc. No. 34-4 at p. 1. Placing

further limits on this examination "'would subvert the truth finding [sic] function inherent in

Rule 35 examinations,'" Ornelas v. S. Tire Mart, LLC, 292 F.R.D. 388, 398 (S.D. Tex. 2013)

(citing Abdulwali v. Washington Metro Area Transit Authority, 193 F.R.D. 10, 15 (D.D.C.

Apr. 18, 2000); Lahr v. Fulbright & Jaworski, L.L.P., 164 F.R.D. 196, 202, (N.D. Tex. Aug.

4, 1995)). Plaintiff has not shown that Dr. Wedner's proposed examination would be

dangerous, harmful or unduly invasive. See Newman v. San Joaquin Delta Community

College Dist., 272 F.R.D. 505, 512 (E.D. Cal. Feb. 15, 2011) (acknowledging that "the court

is not a medical professional," and thus refusing to limit the proposed testing "absent a

showing of danger or actual harm").

       In her opposition, plaintiff argues that she "has executed several medical authorization

forms [which] defendant has used to obtain all of the pertinent medical records." Record Doc.

No. 35 at p. 3. This argument is unpersuasive. A review of cold medical records is no

substitute for an in-person examination by a doctor, as sought in the instant motion.




       1
         Spirometry is "the measurement of the breathing capacity of the lungs, such as in pulmonary
function tests." Dorland’s Illustrated Medical Dictionary 1680 (29th ed. 2000).
       2
         A spirometer is "an instrument for measuring the air inhaled into and exhaled from the lungs,
such as in pulmonary function tests." Id.

                                                  4
       Under these circumstances, good cause to support the Rule 35 examination requested

by defendant is established. Accordingly, IT IS ORDERED that plaintiffs, Iesha Hasan and

her minor son, J.A., must appear on June 24, 2019 at 9:00 a.m. for a medical examination

by Dr. Harold James Wedner, 3645 Houma Boulevard, Metairie, LA 70006, the scope of

which is limited as described above. The date, time and place set forth in this order may be

varied only upon written stipulation of the parties or on motion and order of the court for

good cause shown.

                                                    15th day of May, 2019.
                    New Orleans, Louisiana, this _________




                                                 JOSEPH C. WILKINSON, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                             5
